Citation Nr: 1030915	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  04-16 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disability, 
to include depression and dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian


INTRODUCTION

The Veteran had active service from May 1981 to May 1984 and 
subsequent service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  
The rating decision, inter alia, denied service connection for 
depression.

The Veteran testified before the undersigned Veterans Law Judge 
in March 2009.  A transcript of that hearing is in the claims 
file.  

In an April 2009 decision, the Board, inter alia, remanded the 
claim for service connection for depression to obtain VA 
treatment records and provide a VA examination, if necessary.  

The Veteran originally sought service connection for depression.  
As discussed more below, his post-service VA treatment records 
include impressions of dysthymic disorder and mood disorder.  
After reviewing the evidence, the Board finds that the issue is 
properly framed as outlined on the title page of this decision.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a 
mental health disability claim includes any mental disability 
that may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record).  

The case is before the Board for final appellate review.  




FINDING OF FACT

There has been demonstration by competent clinical evidence of 
record that the Veteran has depression and dysthymic disorder 
proximately due to service-connected low back and knee 
disabilities.  


CONCLUSION OF LAW

Chronic depression and dysthymic disorder are proximately due to 
service-connected disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  In this case, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect to 
either the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by an 
established service-connected disorder.  38 C.F.R. § 3.310; Allen 
v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection 
includes instances in which an established service-connected 
disorder results in additional disability of another condition by 
means of aggravation.  Allen, supra.

In the present case, post-service VA medical records dated from 
2003 to 2009 reflect that the Veteran experienced pain from 
service-connected residuals of a low back injury (evaluated as 20 
percent disabling from December 2001, and as 40 percent disabling 
from June 2009) and a service-connected torn lateral meniscus, 
right knee (evaluated as 10 percent disabling).  The Veteran was 
prescribed Trazodone in 2006.  In November 2006, he attributed 
his depression to his chronic back and knee pain, and in May 2008 
he attributed his depression to his knee pain.  In February 2009, 
he said that his pain medications lead to a dysthymic mood and 
sedation.  

The VA medical records include a September 2006 assessment of 
history of dysthymic disorder versus major depressive disorder.  
In September 2007, the Veteran's prevailing mood was described as 
mildly-moderately dysthymic.  He was given a pertinent Axis I 
diagnosis of mood disorder due to general medical condition and 
also possibly to closed head injury.  Pertinent Axis III general 
medical conditions were chronic low back pain, status-post closed 
head injury and status-post knee injury.  

In December 2008, the Veteran was given a pertinent Axis I 
diagnosis of mood disorder NOS, likely related to a number of 
factors, including chronic pain, psychosocial stressors, 
maladaptive personality traits, and possibly to closed head 
injury - though Veteran was complaining of severe depression, he 
did not appear severely depressed at that time.  Pertinent Axis 
III general medical conditions were chronic low back pain, 
status-post closed head injury and status-post knee injury.  

In February 2009, the Veteran was given a pertinent Axis I 
diagnosis of mood disorder NOS, likely related to a number of 
factors, including chronic pain, psychosocial stressors, 
maladaptive personality traits, and possibly to closed head 
injury - currently euthymic, stable mood, no suicidal or 
homicidal ideation.  Pertinent Axis III general medical 
conditions were chronic low back pain, status-post closed head 
injury and status-post knee injury.  

Overall, the foregoing medical evidence demonstrates that the 
Veteran's depression and dysthymic disorder are caused by his 
service-connected residuals of a low back injury and a service-
connected torn lateral meniscus, right knee.  There is no medical 
evidence to the contrary.  As a result, the evidence of record 
supports service connection for depression and dysthymic 
disorder. 


ORDER

Service connection for depression and dysthymic disorder is 
granted.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


